EXHIBIT 10.5

 

Date:

 

29th April 2002

Our ref:

 

C&I/LC/TEAM10/BLC

 

 

CONFIDENTIAL

 

DSI (HK) Ltd.

SUITE 1401, NEW T&T CENTRE,

Harbour City,

Tsimshatsui,

Kowloon.

 

Attn.:  Mr. Alfred Chan

 

 

Dear Sirs,

 

 

BANKING FACILITIES:  DSI (HK) LTD.

 

 

We are pleased to confirm that the Bank is willing to make available to your
company (the “Company”) the following supplier finance facilities up to the
amounts indicated.

 

 

1.                   POST-SHIPMENT FACILITY — HKD19,000,000.-

 

Negotiation of clean or discrepant documents presented under irrevocable letters
of credit issued by banks acceptable to the Bank, up to 100% of the bill amount
and for maximum tenor of 90 days.

 

 

2.                   FACTORING FACILITY — HKD19,000,000.-

 

For purchase of receivables in accordance with the terms of the Receivables
Purchase Agreement(s) entered into and the rider(s) (if any) from time to time
agreed between the Bank and the Company (“Agreement”).

 

Expressions used in this section have the same meanings as defined in the
Agreement unless otherwise defined or the context otherwise requires.

 

The above limit represents the FIU Limit.  Aggregate Funds In Use in respect of
Debts purchased from the Company shall not at any time exceed the FIU Limit or,
when aggregated with the total amount for the time being outstanding under
Facility 1, shall not at any time exceed HKD19,000,000.-.

 

--------------------------------------------------------------------------------


 

Customer list is to be advised to and approved by the Bank from time to time.

 

Prepayment will be made by the Bank up to the Prepayment Percentage (if not
zero) less the Bank’s Service Charge, but subject to the FIU Limit and the
Concentration Percentage not being exceeded, and conditional upon compliance in
all other respects with the terms of the Agreement.

 

Credit insurance cover (if applicable) will be taken out in the Bank’s name with
either a credit insurer or factoring company appointed by the Bank.

 

The following will also be required for all receivables purchased by the Bank:-

 

(1)                                  copy of invoice endorsed with notice of
assignment of the relevant debt to the Bank of the right to receive payment in
respect of the invoice and otherwise complying with the terms of the Agreement;

 

(2)                                  if required by the Bank, formal assignment
of debt in the Bank’s approved form, duly executed by you;

 

(3)                                  cargo receipt, bill of lading, airway bill
or other evidence of delivery of goods or completion of services satisfactory to
the Bank;

 

Collection will be done either through the Bank, the Bank’s service provider or
a factoring company appointed by the Bank.  All proceeds are directly payable to
the Bank.

 

Discounting Charge will be payable monthly, calculated as the percentage
stipulated in the Agreement of the Funds In Use from time to time.

 

Service Charge will be calculated as stipulated in the Agreement.

 

Should a repayment against an individual invoice be overdue, no further
prepayment is allowed until that overdue has been rectified.

 

 

INTEREST, COMMISSIONS AND FEES

 

A default rate of Prime plus 8% per annum, or HIBOR plus 8% per annum, whichever
is higher, will apply to amounts not paid when due or in excess of agreed
facility amounts.  “Prime” means the rate which we announce or apply from time
to time as our prime rate for lending Hong Kong Dollars and “HIBOR” means the
rate which we determine to be the Hong Kong Interbank Offered Rate for the
relevant period.  Commissions will be charged at our standard rates.  Export
bills will be discounted at 3-month HIBOR plus 2% per annum for Hong Kong Dollar
bills and at our standard bills finance rates for foreign currency bills.  All
past due bills shall bear interest at 4% per annum above the rates charged on
your regular bills outstandings.

 

2

--------------------------------------------------------------------------------


 

You shall pay to the Bank an arrangement fee of HKD8,000.-, payable on the date
on which the Bank’s offer of the above facilities are accepted by you as
signified by your counter-signing of this letter.  The arrangement fee is
non-refundable in any event.  A handling fee in an amount to be mutually agreed
will be payable on each anniversary of the date of this letter if the facilities
are continuing.  The fees will be debited to your current account.

 

Whether or not the documentation for the above facilities is executed or the
facilities are made available to you as contemplated following your acceptance
of this letter, you shall forthwith on demand reimburse the Bank all out of
pocket expenses (including but not limited to legal fees and disbursements)
incurred by the Bank in connection with the facilities including, without
limitation, the negotiation, preparation, execution and/or enforcement of this
letter and the documentation referred to below.

 

 

AVAILABILITY AND REPAYMENT

 

The above facilities are subject to periodic review by the Bank at its
discretion, and it is expressly agreed that they will at all times be available
at the sole discretion of the Bank.  Notwithstanding any other provisions
contained in this letter or in any other document, the Bank will at all times
have the right to require immediate payment and/or cash collateralisation of all
or part of any sums actually or contingently owing to it in respect of the above
Facility 1, and the right to immediately terminate or suspend, in whole or in
part, all of the above Facilities 1 to 2 and all further utilisation of the
facilities.

 

 

ASSIGNMENT

 

The Company may not assign or transfer all or any of it’s rights, benefits or
obligations under this letter (and any documentation or transactions to which
this letter relates) without the Bank’s prior written consent.

The Bank may at any time assign or transfer to any one or more banks or other
financial institutions all or any of it’s rights, benefits or obligations under
this letter (and any documentation or transactions to which this letter relates)
or change its lending office.

3

--------------------------------------------------------------------------------


 

DOCUMENTATION

 

Before the above facilities may be used, the enclosed copy of this letter and
the Bank’s standard form General Customer Agreement must be signed by the
Company and returned to us together with a certified copy of appropriate
authorising board resolutions.

 

The following documentation are held/will also be required:

 

·                                                             Corporate
guarantee by DSI Toys, Inc., limited to the principal amount of HKD19,000,000.-,
plus interest and other charges.

 

·                                                            Receivable Purchase
Agreement and other related documents, including without limitation formal
assignment of debts where required, in the Bank’s approved forms for the above
Facility 2.

 

·                                                            Certified true
copies of the certificates of incorporation and memoranda and articles of
association of the Company and DSI Toys, Inc.

 

·                                                            A signed original
copy of the audited financial statements of the Company within 9 months after
its financial year end.  A signed original copy of the interim management
accounts of the Company within 3 months after the respective period.

 

·                                                            Such other
information as the Bank may request from time to time.

 

 

UNDERTAKINGS

 

The Company undertakes to the Bank that it will:

 

·                                                            Not encumber its
assets by way of a debenture / floating charge over all assets without the prior
written consent of the Bank.

 

·                                                            Inform the Bank
within seven days from execution of any new pledge / charge over the Company’s
assets.

 

·                                                            Not utilize the
above facilities to finance any related companies transactions.

 

·                                                             Immediately inform
the Bank of any change of its directors or beneficial shareholders or amendment
of its memorandum or articles of association.

 

4

--------------------------------------------------------------------------------


 

By acceptance of this letter the Company gives consent to the Bank to disclose
details of the Company’s account relationship with the Bank (including credit
balances and any security given for the facilities) to all or any of the
following persons (whether in or outside Hong Kong): (i) its Head Office and any
of its offices, branches, related companies or associates, (ii) any actual or
proposed participant or sub-participant in, or assignee or novatee of the Bank’s
rights in relation to the Company’s accounts, (iii) any agent, contractor or
third party service provider which provides services of any kind to the Bank in
connection with the operation of its business, (iv) any financial institution
with which the Company has or proposes to have dealings to enable credit checks
to be conducted on the Company,  and (v) any person to whom the Bank is under an
obligation to make disclosure under the requirements of any law binding on the
Bank or any of its branches.

 

Please sign the enclosed copy of this letter and return it to the Bank’s Credit
Operations at 11th Floor, Standard Chartered Tower, 388 Kwun Tong Road, Kwun
Tong, Hong Kong, for the attention of Mr. Franco Fu, within one month after the
date of this letter, after which this offer will lapse.  This letter will be
governed by Hong Kong SAR law.

 

We enclose a set of documents which should also be completed and returned to the
Bank at the above mentioned address.  If you have any queries regarding the
completion of the required documents, please contact Mr. Franco Fu, whose
telephone number is 2282-6253.  With regard to queries on banking arrangements,
you can contact our Relationship Manager Ms. Daniella Koo, whose telephone
number is 2821-1835.

 

5

--------------------------------------------------------------------------------


We are pleased to be of service to you and take this opportunity to thank you
for your custom.

 

 

Yours faithfully,

For and on behalf of STANDARD CHARTERED BANK

 

 

 

 

 

/s/ IRIS LI

 

/s/ SANDRA LEUNG

Iris Li
Senior Credit Documentation Manager

 

Sandra Leung
Manager, Credit Operations

 

SL/IL/FF/mc

Encl.

 

Agreed.

For and on behalf of DSI (HK) LTD.

 

/s/ ALFRED CHAN

 

 

 

 

 

 

 

6

--------------------------------------------------------------------------------